DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 4 are allowable over the Prior Art of Record because it fails to teach or suggest a sleeve for use in combination with a tape measure having a length of tape, the sleeve comprising an elastomeric main body surrounding a cavity, a plurality of openings formed on the main body, each of the plurality of openings extending through a width of the main body; a metallic plate sized for receipt in a compartment on an inner facing surface of a side of the main body opposite the third one of the plurality of openings, the metallic plate being structured and disposed for magnetically securing a magnet element of a writing instrument on an outer facing surface of the main body; and 8Attorney Docket No. HOMDP1901wherein the tape measure may be selectively removed from and inserted into the cavity of the main body through the third one of the plurality of openings in combination with the remaining limitations of the claims.


Claims 5 - 9 are allowable over the Prior Art of Record because it fails to teach or suggest a sleeve for use in combination with a tape measure having a length of tape, the sleeve comprising an elastomeric main body surrounding a cavity, the main body being sized and configured for snug fit engagement of the tape measure within the cavity formed by the main body; a plurality of openings formed on the main body, each of the plurality of openings extending through a width of the main body; a metallic plate sized for receipt in a compartment on an inner facing surface of a side of the main body opposite the third one of the plurality of openings, the metallic plate being structured and disposed for magnetically securing a magnet element of a writing instrument on an outer facing surface of the main body; and wherein the tape measure may be selectively removed from and inserted into the cavity of the main body through the third one of the plurality of openings in combination with the remaining limitations of the claims.


Claims 10 - 15 are allowable over the Prior Art of Record because it fails to teach or suggest a sleeve for use in combination with a tape measure having a length of tape, the sleeve comprising an elastomeric main body surrounding a cavity, the main body being sized and configured for snug fit engagement of the tape measure within the cavity formed by the main body; 10Attorney Docket No. HOMDP1901a metallic plate sized for receipt in a compartment on an inner facing surface of a side of the main body opposite the second opening, the metallic plate being structured and disposed for magnetically securing a magnet element of a writing instrument on an outer facing surface of the main body; and wherein the tape measure 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 10, 2021






/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861